IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                             :   No. 63 DB 2022 (No. 26 RST 2022)
                                             :
VALERIE BARBIN MCMAHON                       :   Attorney Registration No. 55293
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        :   (Pike County)


                                        ORDER


PER CURIAM


       AND NOW, this 16th day of June, 2022, the Report and Recommendation of

Disciplinary Board Member dated June 7, 2022, is approved and it is ORDERED that

VALERIE BARBIN MCMAHON, who has been on Inactive Status, has demonstrated that

she has the moral qualifications, competency and learning in law required for admission

to practice in the Commonwealth, shall be and is, hereby reinstated to active status as a

member of the Bar of this Commonwealth. The expenses incurred by the Board in the

investigation and processing of this matter shall be paid by the Petitioner.